STATE PURCHASING DIRECTOR — EXPENDITURES FROM REVOLVING FUND Expenditures from the revolving fund created by Section 9 of Senate Bill 115 may be made pursuant to an authorization order, or a purchase order at the discretion of the State purchasing Director. However, the competitive bid requirements of Title 74 Ohio St. 85.7 [74-85.7] (1971) may not be avoided.  This is to acknowledge receipt of your request for an opinion wherein you, in effect, ask: Can the State Board of Public Affairs operate the cafeterias in the Complex as provided in 74 Ohio St. 75 [74-75] (1971) (as amended by S.B. 115, First Session, Thirty-fourth Legislature), which states, "Expenditures from said revolving fund shall be made pursuant to the general laws for the purposes set forth in this section," by buying against an Authority Order granted by Central Purchasing rather than having to buy under contract bids ? You state in your letter that the use of an Authority Order would facilitate the purchase of goods on a daily basis when needed. You further state that 74 Ohio St. 85.12 [74-85.12](4) (1971) may have the effect of excluding the purchases mentioned in the requirements of the Central Purchasing Act.  Title 74 Ohio St. 85.12 [74-85.12](4) (1971) states in part: "The following acquisitions shall not be included within the purview of this act: "4. Acquisitions by agencies out of funds derived from sources other than state collected funds." This particular section was originally enacted in 1959, and last amended in 1970. A previous Attorney General Opinion, No. 63-347, defines state collected funds as being those funds collected under the taxing power of the state.  Senate Bill 115, passed in 1973, states in part: "Section 9. 74 Ohio St. 75 [74-75] (1971), is amended to read as follows: "75. The State Board of Public Affairs is hereby authorized to establish a revolving fund to be designated as the 'Capitol Cafeteria Revolving Fund.' The said fund may be used for the operation of cafeterias and other food service in state buildings in the State Capitol area and for acquisition of new equipment and furnishings and for maintenance, repair and replacement of existing equipment and furnishings used in connection with the operation of such Capitol Cafeterias or food service. Said revolving fund shall consist of all revenues accruing through the operation of said cafeterias or food service or paid as rental to the State Board of Public Affairs by any operator-lessee of such Capitol Cafeterias or food service facilities. Expenditures from said revolving fund shall be made pursuant to general laws for the purposes set forth in this section. Warrants for said expenditures shall be drawn by the State Auditor, based on claims signed by the Director of the State Board of Public Affairs or his designee and approved for payment by the Director of State Finance." (Emphasis added) As stated above, expenditures shall be made pursuant to general laws. In this regard, 74 Ohio St. 85.1 [74-85.1] through 74 Ohio St. 85.12 [74-85.12] (1971) would apply if there is an expenditure for materials, supplies or equipment.  Section 74 Ohio St. 85.5 [74-85.5] states that the State Purchasing Director has sole and exclusive authority for the acquisition of all materials, supplies and equipment used by agencies of state government. Pursuant to Section 74 Ohio St. 85.4 [74-85.4], the State Purchasing Director may allow these acquisitions either by an authorization order, or purchase order. However, the State Purchasing Director is bound by Section 74 Ohio St. 85.7 [74-85.7], which states in part: "No acquisition or contract shall be made in excess of Five Hundred Dollars ($500) without the submission of competitive bids by the State Purchasing Director . . ." To the extent that 74 Ohio St. 85.12 [74-85.12](4) (1971) and Senate Bill 115 might conflict, the latter would prevail for the reason that it is the later expression of the Legislature. In conclusion, purchases may be made by an authorization order, or by a purchase order. However, the requirement of competitive bids required by 74 Ohio St. 85.7 [74-85.7] (1971) cannot be avoided.  It is, therefore, the opinion of the Attorney General that your question be answered as follows. Expenditures from the revolving fund created by Section 9 of Senate Bill 115 may be made pursuant to an authorization order, or a purchase order at the discretion of the State Purchasing Director. However, the competitive bid requirements of Title 74 Ohio St. 85.7 [74-85.7] (1971) may not be avoided.  (Todd Markum)